The following decree was thereupon made, all the members of' the Court concurring:
That the appellant ought not to be charged with interest on the dividends received by him on the shares of stock in the Great Western Turnpike, belonging to the complainants, prior to November 30th, 1844, the date of the Master’s report; but that,, after correcting the errors in Schedules 3 and 5 of the Master’® *813report according to the decree of the Chancellor, lie should he charged with interest upon the amount of dividends in his hands from said November 30th, at which time the rights of the parties respectively thereto were ascertained and not excepted to. And also that the appellant is bound to account for the sum of $2,211.22, as interest on the money in his hands, the proceeds of the bond and mortgage of Sarah Terrill, deceased, as reported by the Master; and also that the appellant is chargeable with the sum of $257.42, being the interest which accrued on the said bond and mortgage from the time of the death of said Sarah Terrill to the day of the payment of the principal, i. e., April 4th, 1833, but that, having never received the same, he is not chargeable with interest thereon. And the Court being further of opinion that the appellant should be charged with interest on the sum of $8,211.22, the principal of the bond, with the interest actually received by him thereon, and also upon the said sum of $257.42, above mentioned, from June 21,1851, the date of the decree below, first deducting thereout Ids reasonable commissions and counsel fees and expenses, as of Juno 21, 1851, and that the appellant be further charged with interest upon the said sums or such portions thereof (if any) as he may have had at interest or used between the said 80th of November, 1844, and the said 21st of June, 1851; and, also, that the appellant ought not to be charged with the cost of the complainant below, but that ho bo allowed his costs and counsel fees up to the date of the Chancellor’s decree; and that the costs of the complainant and of the defendants who have appeared and answered, and also the costs, charges, commissions and counsel fees of the said David S. Craig, the appellant, be allowed and paid out of the funds in the hands of the said appellant; and that the Chancellor should have so decreed. It is therefore ordered that the decree of tho Chancellor be reversed; and that the record and proceedings be remitted to tho Court below, to be proceeded in according to the opinion and judgment of this Court, as above expressed and set forth.
Decree reversed.